Citation Nr: 1425047	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1.  The propriety of the reduction of the disability rating for service-connected in degenerative arthritis of the lumbar spine with residuals from a L4-5 microdiscectomy from 20 percent to 10 percent effective from September 1, 2009.

2.  Entitlement to an increased rating for degenerative arthritis of the lumbar spine with residuals from a L4-5 microdiscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1993 to January 1997 and from April 2004 to April 2005.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which reduced the rating for the Veteran's service-connected lumbar spine disability from 20 to 10 percent, effective from September 1, 2009.

The sole issue certified by the RO for appellate review was characterized as entitlement to an increased rating for degenerative arthritis of the lumbar spine with residuals from a L4-5 microdiscectomy, currently evaluated as 20 percent disabling.  The record reflects that the instant appeal stems from the Veteran's increased rating claim, which was received by VA in July 2008.  Pursuant to the results of the VA examination conducted in conjunction with the increased rating claim, the RO reduced his evaluation from 20 to 10 percent disabling for his lumbar spine disability.  However, the Veteran's statements of record reflect his contention that the rating reduction was erroneous.  Accordingly, the Board has recharacterized the issues on appeal.

The Board notes that the RO issued a statement of the case (SOC) concerning issues appealed from a March 2012 rating decision.  However, the Veteran did not submit a substantive appeal for these particular issues following the issuance of the November 2013 SOC.  See 38 C.F.R. § 20.202.  Accordingly, those issues no longer remain in appellate status, and no further consideration is required.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals an April 2014 brief submitted by the Veteran's representative; however, the remaining documents in the electronic file are duplicative of evidence in the paper claims file. 

The issue of entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to degenerative arthritis of the lumbar spine, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

The issue of entitlement to an increased rating for degenerative arthritis of the lumbar spine with residuals from a L4-5 microdiscectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2009 rating decision, the RO reduced the rating for the Veteran's degenerative arthritis of the lumbar spine from 20 to 10 percent, effective from September 1, 2009.

2.  At the time of the May 2009 rating decision, the 20 percent rating for the lumbar spine disability had been in effect for less than five years.

3.  At the time of the May 2009 rating decision, the evidence did not establish that an improvement in the Veteran's lumbar spine disability had actually occurred that resulted in an improvement in his ability to function under the ordinary conditions of life.


CONCLUSION OF LAW

The criteria for reducing the Veteran's evaluation from 20 to 10 percent for degenerative arthritis of the lumbar spine with residuals from a L4-5 microdiscectomy, effective from September 1, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.344, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5242 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist Veterans in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In light of the Board's favorable disposition below, the Board finds that all notification and development action needed to fairly adjudicate this part of the appeal have been accomplished.


Law and Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2013).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition.  38 C.F.R. § 4.1.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. 

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  38 C.F.R. § 3.105(h).

These are such important safeguards that the U.S. Court of Appeals for Veterans Claims (Court) has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

Under 38 C.F.R. § 3.344(c), when a disability rating has been in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The U.S. Court of Appeals for Veterans Claims (Court) has held that such review requires VA

to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations....  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.

Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  See also 38 C.F.R. § 3.344(c) (2013).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected lumbar spine disability is evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  Under these criteria, a 10 percent rating is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  See also 38 C.F.R. § 4.71a, Plate V.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note (5). 

VA also has criteria for rating intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5243. 

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. 

For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45, but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

In this case, in an August 2007 rating decision, the RO granted service connection for degenerative arthritis of the lumbar spine and assigned an initial 20 percent disability rating, effective from August 22, 2006. The RO based the initial disability rating on the results of a May 2007 VA medical examination during which the Veteran complained of stiffness in his lower back.  He indicated that he had constant, aching low back pain that was elicited by physical activity and relieved by rest and medication.  He rated his pain 8 out of 10 in severity.  He denied any incapacitation.  An examination of the lumbar spine revealed no evidence of radiating pain on movement, and there were no muscle spasms.  There was tenderness of the lumbar spine.  Straight leg raise testing was negative bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion to 60 degrees with pain at 60 degrees, extension to 10 degrees with pain at 10 degrees, bilateral lateral flexion to 10 degrees with pain at 10 degrees, and bilateral lateral rotation to 10 degrees with pain at 10 degrees.  There was no ankylosis.  Repetitive motion additionally limited the joint function of the spine by 20 degrees due to pain, fatigue, weakness, and lack of endurance.  There were no signs of intervertebral disc syndrome.  An x-ray of the lumbar spine showed degenerative arthritis.

In July 2008, the Veteran filed a claim for an increased rating.  He noted that he had back surgery in May 2008 and that, since his surgery, his low back continued to hurt.  He stated that he had a dull, aching pain that radiated down his right leg.  He also reported that he was unable to stand for long periods of time or lift heavy objects, and that he had to be careful when stooping, bending, walking, or turning.  

The RO obtained private treatment notes dated from November 2007 to July 2008, including a May 2008 operative report and post-operative evaluations of the Veteran's lumbar spine, status-post microdiscectomy.  The treatment notes dated from November 2007 through the May 2008 surgery documented various complaints of low back pain with acute flare-ups, and right sciatic distribution.  An April 2008 x-ray showed mild degenerative joint disease of the lumbosacral spine.  

Following the May 2008 private microdiscectomy for a right L4-5 herniated lumbar disc, in a July 2008 private treatment note, the Veteran complained of left-sided back pain for one day.  He indicated that he "almost clawed himself to death last night because of the pain" and an inability to get comfortable.  He described a sharp onset of pain.  The examining physician noted that the Veteran was tender at the midline in the lower L4-5 region.

In connection with his increased rating claim, the Veteran underwent a VA examination in September 2008.  During the examination, he complained of low back stiffness, but he had no numbness or incontinence.  He reported that his low back pain occurred two times per month and lasted for minutes in duration.  He indicated that the pain was aching and sharp, and he rated it 8 out of 10 in severity.  The pain was elicited by physical activity and relieved by rest and medication.  He stated that he was incapacitated for two days over the past year due to surgery.  An examination of the lumbar spine showed no evidence of radiating pain on movement.  The examiner noted muscle spasm and tenderness in the lumbar spine.  Straight leg raise testing was negative bilaterally.  Range of motion testing of the thoracolumbar spine revealed flexion to 70 degrees with pain at 70 degrees, flexion to 20 degrees with pain at 20 degrees, bilateral lateral flexion to 10 degrees with pain at 10 degrees, and bilateral lateral rotation to 20 degrees with pain at 20 degrees.  There was no ankylosis.  Repetitive motion additionally limited the joint function of the spine due to pain, fatigue, weakness, and lack of endurance.  There were no signs of intervertebral disc syndrome.  The examiner noted that the Veteran's usual occupation was an instructor, and his lumbar spine disability prevented him from running, jumping, lifting more than 20 pounds, sitting for more than one hour, and standing for more than 20 minutes.

In a March 2009 rating decision, the RO granted a temporary total evaluation of 100 percent based on surgical or other treatment necessitating convalescence, effective from May 2008, and proposed to reduce the rating for his lumbar spine disability to 10 percent.  The Veteran did not respond to the notification.

In a May 2009 rating decision, the RO decreased the rating for the Veteran's lumbar spine disability from 20 percent to 10 percent, effective from September 1, 2009.  The RO based the reduced evaluation on the results of the September 2008 VA examination and noted that there was evidence that the disability had improved.  

In September 2009, the Veteran appealed the RO's determination.  In connection with his appeal, he submitted a copy of an August 2009 letter written by his treating VA primary care physician.  In the letter, the physician noted that he treated the Veteran for severe, chronic low back pain due to lumbosacral degenerative arthritis and disc disease.  He noted that the Veteran underwent a lumbar laminectomy in May 2008, and he indicated that the Veteran continued to have "rather severe low back pain which has proven refractory to a number of treatment modalities including multiple nonsteroidal anti-inflammatories, muscle relaxants, physical therapy, and [transcutanrous electrical nerve stimulation (TENS)] therapy."  He stated that the Veteran's pain remained "rather debilitating," had been "essentially life-controlling" for many months, and forced him to give up many of his previous physical activities, including exercise, golf, and playing ball with his sons.  The physician opined that the Veteran did not make any meaningful improvement following his back surgery in 2008.  

During a November 2009 VA electromyography (EMG) and nerve conduction study (NCS) consultation, the Veteran reported that he continued to have low back pain that radiated down his right leg to the mid-thigh area, but that his condition had improved since before the May 2008 L4-5 laminectomy.  The examiner noted that the findings were suggestive of S1 radiculopathy and chronic neuropathic changes of the right peroneal longus muscle that could be secondary to chronic L5 radiculopathy.  He also indicated that the Veteran had a normal lumbosacral paraspinal muscle examination.  

In a June 2010 VA treatment note, the Veteran reported that his chronic low back and buttock pain, status-post L4-5 laminectomy, and L5-S1 right-sided radiculopathy remained "overall about the same."  

In an April 2014 statement, the Veteran's representative contended that the Veteran was entitled to a 20 percent evaluation and that the reduction to 10 percent was improper because his disability did not improve.  He asserted that the RO dismissed the Veteran's reports of flare-ups, additional functional loss of movement, and pronounced stiffness in the low back, as noted in the September 2008 VA examination.

As an initial matter, the Board observes that, in implementing the rating reduction, the RO did apply the due process provisions of 38 C.F.R. § 3.105(e).  As the decision below is fully favorable to the Veteran on the rating reduction issue, the Board need not further analyze whether the RO has fully complied with 38 C.F.R. § 3.105(e).

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

Upon review of the record, the Board must find that the Veteran's service-connected lumbar spine disability is not shown to have improved since the assignment of a 20 percent rating in August 2007.

At the outset, the Board observes that initial assignment of a 20 percent rating in August 2007 was based on range of motion testing during the May 2007 VA examination.  During that examination, the Veteran demonstrated forward flexion to 60 degrees.  Therefore, the RO determined that the Veteran warranted a 20 percent evaluation based on forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees.  See 38 C.F.R. § 4.71a.  

In May 2009, the RO reduced the evaluation to 10 percent based on range of motion testing during the September 2008 VA examination.  During that examination, the Veteran demonstrated forward flexion to 70 degrees.  Therefore, the RO determined that the Veteran warranted a 10 percent evaluation based on forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  Id.  

The Board finds that the reduction was improper.  Although the September 2008 VA examination showed improved range of motion since the May 2007 VA examination, the Veteran had muscle spasms of the lumbar spine in September 2008 that were not noted in the May 2007 VA examination report.  It was also noted during the September 2008 VA examination that repetitive motion additionally limited the joint function of the spine due to pain, fatigue, weakness, and lack of endurance.  

In addition, in August 2009 correspondence, the Veteran's treating VA primary care physician opined that the Veteran continued to have severe low back pain following the May 2008 laminectomy, his pain remained "rather debilitating" and had been "essentially life-controlling" for many months, and he did not make any meaningful improvement following his surgery.  

Accordingly, the Board finds that the reduction was improper; restoration is warranted.
ORDER

The 20 percent rating for degenerative arthritis of the lumbar spine with residuals from a L4-5 microdiscectomy is restored, effective from September 1, 2009.


REMAND

With regard to the Veteran's increased rating claim, the Board notes that the Veteran's lumbar spine disability was last evaluated, for VA purposes, in September 2008.  Thus, it has been almost six years since he was last examined in connection with this claim.  

Moreover, the record indicates that the Veteran's lumbar spine disability may have increased in severity since the September 2008 VA examination.  In that examination report, the examiner noted that the Veteran had decreased range of motion of the lumbar spine, pain, tenderness, and muscle spasms.  She also indicated that the Veteran's usual occupation was an instructor and that his lumbar spine disability prevented him from running, jumping, lifting more than 20 pounds, sitting for more than one hour, and standing for more than 20 minutes.  However, in August 2009 correspondence, the Veteran's treating VA primary care physician indicated that the Veteran continued to have "rather severe low back pain which has proven refractory to a number of treatment modalities including multiple nonsteroidal anti-inflammatories, muscle relaxants, physical therapy, and TENS therapy."  He stated that the Veteran's pain remained "rather debilitating" and had been "essentially life-controlling" for many months, thereby indicating a potential worsening of the disability since it was last evaluated in September 2008.

Therefore, the Veteran should be afforded a more recent VA examination, and recent VA treatment records should also be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his lumbar spine disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should obtain and associate with the claims file any outstanding VA medical records pertaining to his lumbar spine that are dated from August 2010 to the present.

2.  After securing the above VA treatment records and any other additional evidence, the AOJ should afford the Veteran a VA examination to ascertain the current severity and manifestations of his service-connected degenerative arthritis of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for rating the disorder.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also identify and describe all neurological manifestations of the service-connected spine disability.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

5.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


